Case 8:20-mc-00127-JLS-JDE Document 43 Filed 01/19/21 Page 1 of 2 Page ID #:1940



 Matthew S. Warren (Bar No. 230565)
 Jennifer A. Kash (Bar No. 203679)
 Maissa Chouraki (Bar No. 307711)
 WARREN LEX LLP
 2261 Market Street, No. 606
 San Francisco, California, 94114
 +1 (415) 895-2940
 +1 (415) 895-2964 facsimile
 20-127@cases.warrenlex.com

 Attorneys for HMD Global Oy


                          UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                           SOUTHERN DIVISION
 ___________________________________
                                     ) Case No. 8:20-mc-00127 JLS (JDEx)
 HMD GLOBAL OY,                      )
                                     ) NOTICE OF SUBSEQUENT
    Movant,                          ) AUTHORITY REGARDING
                                     ) MOTION BY HMD GLOBAL OY TO
 v.                                  ) COMPEL PRODUCTION OF
                                     ) DOCUMENTS FROM ACACIA
 ACACIA RESEARCH CORPORATION, ) RESEARCH CORPORATION
                                     )
    Respondent.                      ) Judge: John D. Early
                                     ) Date: January 21, 2021
                                     ) Time: 10:00 a.m. PST
                                     ) Place: Telephonic Hearing
                                     ) Discovery Cutoff: March 18, 2021
                                     ) Pretrial Conference: June 29, 2021
 ___________________________________ ) Trial Date: August 2, 2021


       Movant HMD Global Oy notifies the Court of subsequent authority relevant to its
 pending motion to compel. Last week, following completion of the briefing on this
 motion, respondent ARC’s subsidiary CCE, represented by the same counsel as ARC here,
 served five subpoenas on non-parties that contradict ARC’s arguments to this Court.
       In its opposition to the motion to compel, ARC argued that HMD Global was
 required “to exchange specific lists of custodians prior to any email production requests,”
                                          –1–           Case No. 8:20-mc-00127 JLS (JDEx)
                        NOTICE OF SUBSEQUENT AUTHORITY REGARDING MOTION TO COMPEL PRODUCTION
Case 8:20-mc-00127-JLS-JDE Document 43 Filed 01/19/21 Page 2 of 2 Page ID #:1941



 and that “email production requests must identify the proper custodians, search terms, and
 time frame for the request.” Docket No. 24-1 at 14:1-4. As HMD Global explained in its
 motion, “ARC asks HMD Global to provide information it does not know,” that is, the
 relevant custodians for its requests. Docket No. 3-1 at 23:19-23 (emphasis in original).
       On Wednesday, January 13, ARC’s subsidiary CCE served five subpoenas on non-
 parties to its infringement action, seeking emails from these non-parties. See Declaration
 of Maissa Chouraki, Exs. A-E. Each subpoena states that “‘Document’ and/or ‘thing’
 specifically includes all forms of electronically stored information allowed by Federal
 Rules of Civil Procedure 26 and 34,” which “refers to all computer or electronically stored
 or generated data,” specifically including “e-mail messages” as well as “e-mail header
 information” and “e-mail routing information.” E.g., Ex. A, Definition No. 8 &
 Instruction No. 7; see Exs. B-E, id. CCE did not “exchange specific lists of custodians
 prior to any email production requests,” and the subpoenas do not “identify the proper
 custodians, search terms, and time frame for the request,” as ARC claimed was required in
 opposing HMD Global’s motion to compel. Docket No. 24-1 at 14:1-4.
       Thus, although ARC argued before this Court that “HMD attempts to avoid specific
 procedures and limitations on requests for email discovery, limitations to which it agreed
 in the underlying litigation between CCE and HMD,” Docket No. 24-1 at 13:18-20, the
 five subpoenas CCE served after briefing was complete follow the same procedures that
 HMD Global used to subpoena ARC, thus admitting that those procedures are proper.
 Date: January 19, 2021                         Respectfully submitted,

                                                ______________________________
                                                Matthew S. Warren (Bar No. 230565)
                                                Jennifer A. Kash (Bar No. 203679)
                                                Maissa Chouraki (Bar No. 307711)
                                                WARREN LEX LLP
                                                2261 Market Street, No. 606
                                                San Francisco, California, 94114
                                                20-127@cases.warrenlex.com

                                          –2–           Case No. 8:20-mc-00127 JLS (JDEx)
                        NOTICE OF SUBSEQUENT AUTHORITY REGARDING MOTION TO COMPEL PRODUCTION
